
                                       Swap Agreement
                                      Series 2006-EFC2






Date:                      November 29, 2006

To:                        U.S. Bank National Association, not in its individual capacity but solely in its
                           capacity as Supplemental Interest Trust Trustee for the benefit of the RAMP Series
                           2006-EFC2 Supplemental Interest Trust

                           EP-MN-WS3D
                           60 Livingston Avenue
                           St. Paul, MN 55107


Attention:                 RAMP Series 2006-EFC2 Supplemental Interest Trust
Telephone no.:             (651) 495-3880
Facsimile no.:             (651) 495-8090

Cc:                        Joseph Orning
Facsimile no:              952-921-9133

Our Reference:             Global No. N533648N

Re:      Interest Rate Swap Transaction

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of the Transaction entered into
between Deutsche Bank AG, New York Branch("DBAG") and RAMP Series 2006-EFC2 Supplemental Interest Trust, acting
through U.S. Bank National Association, not in its individual capacity, but solely as Supplemental Interest Trust
Trustee for the benefit of RAMP Series 2006-EFC2 Supplemental Interest Trust ("Counterparty") on the Trade Date
specified below (the "Transaction").  This letter agreement constitutes a "Confirmation" as referred to in the
Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the "Definitions") as published by the
International Swaps and Derivatives Association, Inc. are incorporated by reference herein.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation will govern.  For purposes of this
Transaction, any capitalized and undefined terms contained herein (other than the capitalized terms the
definitions of which are contained in the Definitions) shall have the meanings ascribed to them in the Pooling
and Servicing Agreement dated as of November 1, 2006 (the "Pooling and Servicing Agreement") relating to the RAMP
Series 2006-EFC2 Trust Mortgage Asset-Backed Pass-Through Certificates, Series 2006-EFC2, which is hereby
incorporated by reference into this Confirmation.

1.       This Confirmation evidences a complete and binding agreement between DBAG ("Party A") and Counterparty
         ("Party B") as to the terms of the Transaction to which this Confirmation relates. This Confirmation,
         together with all other documents referring to the ISDA Form, as defined below, confirming the
         Transaction entered into between us shall supplement, form a part of, and be subject to an agreement in
         the form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the "ISDA Form") (as may be
         amended, modified or supplemented from time to time, the "Agreement") as if we had executed an agreement
         on the Trade Date of the first such Transaction between us in such form, with the Schedule thereto
         specifying only that (a) the governing law is the laws of the State of New York, without reference to
         choice of law doctrine, and (b) the Termination Currency is U.S. Dollars.  In the event of any
         inconsistency between the terms of this Confirmation, and the terms of the Agreement, this Confirmation
         will prevail for the purpose of this Transaction.

2.       The terms of the particular Transaction to which this Confirmation relates are as follows:-

         Notional Amount:                            With respect to any Calculation Period, as set forth in
                                                     Exhibit I, which is attached hereto and incorporated by
                                                     reference into this Confirmation

         Trade Date:                                 November 16, 2006

         Effective Date:                             November 29, 2006

         Termination Date:                           November 25, 2011, subject to adjustment in accordance with
                                                     the Following Business Day Convention.

Fixed Amounts:

         Fixed Rate Payer:                           Counterparty

         Fixed Rate Payer
         Period End Dates:                           The 25th day of each month of each year, commencing December
                                                     25, 2006, through and including the Termination Date,
                                                     subject to adjustment in accordance with the Following
                                                     Business Day Convention.

         Fixed Rate Payer
         Payment Dates:                              Two Business Days prior to each Fixed Rate Payer Period End
                                                     Date, subject to adjustment in accordance with the Following
                                                     Business Day Convention.

         Fixed Rate:                                 5.15%

         Fixed Rate Day
         Count Fraction:                             30/360

Floating Amounts:

         Floating Rate Payer:                        DBAG



         Floating Rate Payer
         Period End Dates:                           The 25th day of each month of each year, commencing December
                                                     25, 2006, through and including the Termination Date,
                                                     subject to adjustment in accordance with the Following
                                                     Business Day Convention.

         Floating Rate Payer
         Payment Dates:                              Two Business Days prior to each Floating Rate Payer Period
                                                     End Date, subject to adjustment in accordance with the
                                                     Following Business Day Convention.

         Floating Rate Option:                       USD-LIBOR-BBA

         Designated Maturity:                        One month

         Spread:                                     None

         Floating Rate Day
         Count Fraction:                             Actual/360

         Floating Rate for initial
         Calculation Period:                         To be determined

         Reset Dates:                                The first Business Day in each Calculation Period.

         Compounding:                                Inapplicable

Business Days:                                       New York






--------------------------------------------------------------------------------



3.       ACCOUNT DETAILS:

         USD DBAG Payment Instructions:
         Account With:                               DB Trust Co. Americas, New York
         SWIFT Code                                  BKTRUS33
         Favor Of:                                   Deutsche Bank AG, New York
         Account Number:                             01 473 969
         Reference:                                  N533648N

         USD Counterparty Payment Instructions:
         Account With:                               U.S. Bank National Association
         ABA No:                                     091000022
         Account Number:                             1731-0332-2058
         Reference:                                  RAMP Series 2006-EFC2 Trust
         OBI:                                        Attn: John Thomas
         Ref. Account No.                            0660500

4.       OFFICES:

         The Office for DBAG for this Transaction is New York.
         The Office of Counterparty for this Transaction is St. Paul, MN

5.       CALCULATION AGENT:                 DBAG

6.       REPRESENTATIONS.

Each party will be deemed to represent to the other party on the date on which it enters into this Transaction
that (absent a written agreement between the parties that expressly imposes affirmative obligations to the
contrary for this Transaction):-

(i)        NON-RELIANCE. It is acting for its own account, and it has made its own independent decisions to enter
into this Transaction and as to whether this Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is not relying on any communication
(written or oral) of the other party as investment advice or as a recommendation to enter into this Transaction;
it being understood that information and explanations related to the terms and conditions of this Transaction
shall not be considered investment advice or a recommendation to enter into this Transaction. No communication
(written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.  Notwithstanding the foregoing, the parties agree that U.S. Bank National
Association has executed this letter agreement pursuant to the direction received by it pursuant to the Pooling
and Servicing Agreement.

(ii)       ASSESSMENT AND UNDERSTANDING. It is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts, the terms, conditions and risks
of this Transaction. It is also capable of assuming, and assumes, the risks of this Transaction.  Notwithstanding
the foregoing, the parties agree that the U.S. Bank National Association has executed this letter agreement
pursuant to the direction received by it pursuant to the Pooling and Servicing Agreement.

(iii)      STATUS OF PARTIES. The other party is not acting as a fiduciary for, or an adviser to it in respect of
this Transaction

(iv)       PARI PASSU:  Party A represents that its obligations under this Agreement rank pari passu with all of
its other unsecured, unsubordinated obligations except those obligations preferred by operation of law.

7.       ISDA FORM.

(a)      "Specified Entity" means, in relation to Party A, for the purpose of Section 5(a)(v), Section 5(a)(vi),
Section 5(a)(vii) and Section 5(b)(iv): Not Applicable.

(b)       "Specified Entity" means, in relation to Party B, for the purpose of Section 5(a)(v), Section 5(a)(vi),
Section 5(a)(vii) and Section 5(b)(iv): Not Applicable.

(c)      "Specified Indebtedness" will have the meaning specified in Section 14 of the ISDA Form, provided that
Specified Indebtedness shall not include deposits received in the course of a party's ordinary banking business.

(d)      "Specified Transaction" will have the meaning specified in Section 14 of the ISDA Form.

(e)      "Threshold Amount" means, with respect to Party A (or its Credit Support Provider), 3% of shareholders'
equity as described in its most recently published audited financial statement or its equivalent in any currency.

(f)      Sections 5(a)(ii), 5(a)(iii), 5(a)(iv); and 5(a)(vi) of the ISDA Form will not apply to Party B;
provided that Section 5(a)(iii) of the ISDA Form shall apply to Party B to the extent that Party B fails to
return a Return Amount under the Credit Support Annex.  With respect to Party A and Party B, the provisions of
Section 5(a)(v) of the ISDA Form will not apply.

(g)      Section 5(a)(vi) of the ISDA Form "Cross Default" applies to Party A, provided, however, that,
notwithstanding the foregoing, an Event of Default shall not occur under either (i) or (ii) above if (A) (I) the
default, or other similar event or condition referred to in (1) or the failure to pay referred to in (2) is a
failure to pay or deliver caused by an error or omission of an administrative or operational nature, and (II)
funds or the asset to be delivered were available to such party to enable it to make the relevant payment or
delivery when due and (III) such payment or delivery is made within three (3) Local Business Days following
receipt of written notice from an interested party of such failure to pay, or (B) such party was precluded from
paying, or was unable to pay, using reasonable means, through the office of the party through which it was acting
for purposes of the relevant Specified Indebtedness, by reason of force majeure, act of State, illegality or
impossibility.

(h)      Section 5(a)(vii) of the ISDA Form applies to Party A and Party B; provided that with respect to Party
B, clauses (2), (7) and (9) will not be applicable as an Event of Default to the extent such event relates to
nonpayment of indebtedness other than that of the related class of Notes; clause (4) will not apply to Party B to
the extent that it refers to proceedings or petitions instituted or presented by Party A or any of its
Affiliates; clause(6) will not apply to Party B to the extent that it refers to (i) any appointment that is
contemplated or effected by the Transaction Documents or (ii) any appointment that Party B has not become subject
to); clause (8) will not apply to Party B to the extent that it applies to Section 5(a)(vii)(2),(4),(6), and (7)
of the ISDA Form (except to the extent that such provisions are not disapplied with respect to Party B.

(i)      The "Credit Event Upon Merger" provisions of Section 5(b)(iv) of the ISDA Form will not apply to Party A
or Party B.

(j)      The "Automatic Early Termination" provision of Section 6(a) of the ISDA Form will not apply to Party A
or Party B.

(k)      The "Tax Event Upon Merger" provisions of Section 5(b)(iii) of the ISDA Form will apply, provided that
Party A shall not be entitled to designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.

(l)      Section 6(b)(ii) of the ISDA Form will apply; provided that the words "or if a Tax Event Upon Merger
occurs and the Burdened Party is the Affected Party" shall be deleted.

(m)      The ISDA Form will be governed by, and construed in accordance with, the laws of the State of New York
without reference to its conflict of laws provisions (except for Sections 5-1401 and 5-1402 of the New York
General Obligations Law).

(n)      The phrase "Termination Currency" means United States Dollars.

(o)      For the purpose of Section 6(e) of the ISDA Form:

                  (i)      Market Quotation will apply and the Second Method will apply; provided, however, with
                  respect to an early termination in which Party A is the Defaulting Party or sole Affected Party
                  in respect of an Additional Termination Event or Tax Event Upon Merger, notwithstanding Section
                  6 of the ISDA Form the following amendment to Agreement set forth in paragraphs (i) to (ix)
                  below shall apply:

                  For the purposes of Section 6(d)(i) of the ISDA Form, Party B's obligation with respect to the
                  extent of information to be provided with its calculations is limited to information Party B has
                  already received in writing which Party B is able to release without breaching any contractual
                  obligations or the provisions of any law applicable to Party B.

                  The definition of "Market Quotation" shall be deleted in its entirety and replaced with the
                  following:

                  "Market Quotation" means, with respect to one or more Terminated Transactions, a Firm Offer
                  which is (1) made by a Reference Market-maker that is an Eligible Replacement, (2) for an amount
                  that would be paid to Party B (expressed as a negative number) or by Party B (expressed as a
                  positive number) in consideration of an agreement between Party B and such Reference
                  Market-maker to enter into a transaction (the "Replacement Transaction") that would have the
                  effect of preserving for such party the economic equivalent of any payment or delivery (whether
                  the underlying obligation was absolute or contingent and assuming the satisfaction of each
                  applicable condition precedent) by the parties under Section 2(a)(i) in respect of such
                  Terminated Transactions or group of Terminated Transactions that would, but for the occurrence
                  of the relevant Early Termination Date, have been required after that Date, (3) made on the
                  basis that Unpaid Amounts in respect of the Terminated Transaction or group of Transactions are
                  to be excluded but, without limitation, any payment or delivery that would, but for the relevant
                  Early Termination Date, have been required (assuming satisfaction of each applicable condition
                  precedent) after that Early Termination Date is to be included and (4) made in respect of a
                  Replacement Transaction with terms substantially the same as those of this Agreement (save for
                  the exclusion of provisions relating to Transactions that are not Terminated Transactions)."

                  (ii)     The  definition  of  "Settlement  Amount"  shall be deleted in its entirety and replaced
                  with the following:

                  "Settlement  Amount" means,  with respect to any Early Termination Date, an amount (as determined
                  by Party B in  accordance  with the Pooling and  Servicing  Agreement)  equal to the  Termination
                  Currency  Equivalent of the amount (whether positive or negative) of any Market Quotation for the
                  relevant Terminated  Transaction or group of Terminated  Transactions that is accepted by Party B
                  in accordance with the Pooling and Servicing Agreement so as to become legally binding,  Provided
                  that:

                           (a) If, on the day  falling  ten Local  Business  Days  after the day on which the Early
                           Termination  Date is  designated  or such  later day as Party B in  accordance  with the
                           Pooling and  Servicing  Agreement  may specify in writing to Party A (but in either case
                           no later  than the Early  Termination  Date)  (such day the  "Latest  Settlement  Amount
                           Determination  Day"),  no Market  Quotation for the relevant  Terminated  Transaction or
                           group of Terminated  Transactions  has been  accepted by Party B in accordance  with the
                           Pooling and Servicing  Agreement so as to become legally  binding and one or more Market
                           Quotations  have  been  made  and  remain  capable  of  becoming  legally  binding  upon
                           acceptance,  the Settlement  Amount shall equal the Termination  Currency  Equivalent of
                           the amount (whether positive or negative) of the lowest of such Market Quotations; and


                           (b) If, on the Latest Settlement Amount  Determination  Day, no Market Quotation for the
                           relevant  Terminated  Transaction  or group of  Terminated  Transactions  is accepted by
                           Party B in accordance  with the Pooling and Servicing  Agreement so as to become legally
                           binding and no Market  Quotations have been made and remain capable of becoming  legally
                           binding upon  acceptance,  the  Settlement  Amount  shall equal Party B's Loss  (whether
                           positive or negative  and without  reference  to any Unpaid  amounts)  for the  relevant
                           Terminated Transaction or group of Terminated Transactions.


                  (iii) For the purpose of sub-paragraph (4) of the definition of Market  Quotation,  Party B shall
                  determine in its sole discretion in accordance with the Pooling and Servicing  Agreement,  acting
                  in a  commercially  reasonable  manner,  whether a Firm Offer is made in respect of a Replacement
                  Transaction  with commercial  terms  substantially  the same as those of this Agreement (save for
                  the exclusion of provisions relating to Transactions that are not Terminated Transactions).

                  (iv)     At any time on or before the Latest  Settlement  Amount  Determination  Day at which two
                  or more Market  Quotations  remain capable of becoming legally binding upon  acceptance,  Party B
                  shall be entitled to accept only the lowest of such Market Quotations.

                  (v)      If Party B requests  Party A in writing to obtain Market  Quotations,  Party A shall use
                  its reasonable efforts to do so before the Latest Settlement Amount Determination Day.

                  (vi)     If the  Settlement  Amount is a negative  number,  Section  6(e)(i)(3)  of the ISDA Form
                  shall be deleted in its entirety and replaced with the following:

                  "SECOND METHOD AND MARKET  QUOTATION.  If Second Method and Market  Quotation  apply, (1) Party B
                  shall pay to Party A an amount equal to the absolute  value of the  Settlement  Amount in respect
                  of the  Terminated  Transactions,  (2)  Party B shall  pay to  Party A the  Termination  Currency
                  Equivalent  of the  Unpaid  Amounts  owing  to Party A and (3)  Party A shall  pay to Party B the
                  Termination  Currency  Equivalent of the Unpaid  Amounts owing to Party B, Provided that, (i) the
                  amounts  payable under (2) and (3) shall be subject to netting in accordance with Section 2(c) of
                  this  Agreement  and (ii)  notwithstanding  any other  provision  of this  Agreement,  any amount
                  payable by Party A under (3) shall not be netted-off  against any amount payable by Party B under
                  (1)."

(p)      Multibranch Party.  For the purpose of Section 10(c) of the Form Master Agreement: (a)  Party A is a not
a Multibranch Party; and (b) Counterparty is not a Multibranch Party.

(q)      Credit Support Document.  Initially with respect to Party A, a Credit Support Annex and any guaranty in
support of Party A's obligations. With respect to Counterparty, a Credit Support Annex, but only with respect to
Paragraph 3(b) of such Credit Support Annex.

(r)      Credit Support Provider.  In relation to Party A: Not Applicable. In relation to Counterparty: Not
Applicable.

(s)      Section 12(a)(ii) of the ISDA Form is deleted in its entirety.

(t)      Party A may assign or transfer its rights and obligations hereunder to any entity pursuant to Section 9
of this Agreement.  This Transaction shall not be amended or modified pursuant to Section 9(b) of the ISDA Form
unless the Rating Agency Condition is satisfied.

(u)      Notwithstanding any provision of this Transaction or any other existing or future agreement, each party
irrevocably waives any and all rights it may have to set off, net, recoup or otherwise withhold or suspend or
condition payment or performance of any obligation between it and the other party hereunder against any
obligation between it and the other party under any other agreements. The provisions for Set-off set forth in
Section 6(e) of the Agreement shall not apply for purposes of this Transaction.

8.       LIMITATION OF LIABILITY.

         Notwithstanding anything herein to the contrary, it is expressly understood and agreed by the parties
hereto that (a) this letter agreement is executed and delivered by U.S. Bank National Association ("U.S. Bank"),
not individually or personally, but solely as Supplemental Interest Trust Trustee of the RAMP Series 2006-EFC2
Supplemental Interest Trust, in the exercise of the powers and authority conferred and vested in it, (b) each of
the representations, undertakings and agreements herein made on the part of the RAMP Series 2006-EFC2
Supplemental Interest Trust is made and intended not as personal representations, undertakings and agreements by
U.S. Bank but is made and intended for the purpose of binding only the RAMP Series 2006-EFC2 Supplemental
Interest Trust, (c) nothing herein contained shall be construed as creating any liability on U.S. Bank,
individually or personally, to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any Person claiming by, through or under
the parties hereto; provided that nothing in this paragraph shall relieve U.S. Bank from performing its duties
and obligations under the Pooling and Servicing Agreement in accordance with the standard of care set forth
therein, and (d) under no circumstances shall U.S. Bank be personally liable for the payment of any indebtedness
or expenses of the RAMP Series 2006-EFC2 Supplemental Interest Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the RAMP Series 2006-EFC2 Supplemental
Interest Trust under this letter agreement or any other related documents.

9.       ADDITIONAL PROVISIONS.

         (I) DOWNGRADE OF PARTY A.  If a Ratings Event (as defined below) shall occur and be continuing with
respect to Party A, then Party A shall (A) within 5 Business Days of such Ratings Event, give notice to Party B
of the occurrence of such Ratings Event, and (B) within 30 Calendar Days after the occurrence of a Ratings Event,
either (i) use reasonable efforts to transfer (at its own cost) Party A's rights and obligations hereunder to
another party, subject to satisfaction of the Rating Agency Condition (as defined below), (ii) post Eligible
Collateral in accordance with the Credit Support Annex attached hereto and made a part hereof or (iii) obtain a
guaranty which satisfies the Rating Agency Condition.  Party A's obligations to find a transferee, to post
Eligible Collateral under such Credit Support Annex or obtain a guarantor shall remain in effect only for so long
as a Ratings Event is continuing with respect to Party A.  For the purpose hereof, a "Ratings Event" shall occur
in that event that (1) Party A's short-term unsecured and unsubordinated debt rating is reduced below "A-1" by
Standard & Poor's Ratings Service ("S&P") (or if its short-term rating is not available by S&P, in the event that
its long-term unsecured and unsubordinated debt rating is reduced below "A+" by S&P) or (2) its short-term
unsecured and unsubordinated debt rating is reduced below "F1" by Fitch, Inc. ("Fitch") (or, if its short-term
rating is not available by Fitch, its long-term unsecured and unsubordinated debt rating is withdrawn or reduced
below "A" by Fitch or (iii) if Party A fails to satisfy the Moody's Downgrade provisions set forth in Section
9(ii) hereof.

         If a Ratings Withdrawal (as defined below) shall occur and be continuing with respect to Party A, then
Party A shall within 2 Business Days of such Ratings Withdrawal, (A) give notice to Party B of the occurrence of
such Ratings Withdrawal, and (B) (i) transfer (at its own cost) Party A's rights and obligations hereunder to
another party, subject to satisfaction of the Rating Agency Condition or (ii) obtain a guaranty of its
obligations hereunder from another party, subject to the satisfaction of the Rating Agency Condition, and such
guaranty shall remain in effect only for so long as a Ratings Withdrawal is continuing with respect to Party A.
For the purpose hereof, a "Ratings Withdrawal" shall occur with respect to Party A if the long-term and
short-term senior unsecured deposit ratings of Party A are withdrawn by S&P or cease to be at least BBB- and A-3
by S&P.

         "Rating Agency Condition" means, with respect to any action taken or to be taken, a condition that is
satisfied when S&P, Moody's and Fitch have confirmed in writing that such action would not result in the
downgrade, qualification (if applicable) or withdrawal of the rating then assigned by such Rating Agency to the
Certificates.

         (II)  MOODY'S DOWNGRADE PROVISIONS.

                  (A)      Moody's  First  Rating  Trigger  Collateral.  For purposes of this  section,  if Party A
                  has failed to comply with or perform any  obligation  to be complied with or performed by Party A
                  in  accordance  with the Credit  Support Annex from time to time entered into between Party A and
                  Party B in  relation  to  this  Agreement  and  either  (x) the  Moody's  Second  Rating  Trigger
                  Requirements  do not apply or (y) less than 30 Local  Business  Days have elapsed  since the last
                  time the Moody's Second Rating  Trigger  Requirements  did not apply,  such failure by Party A to
                  comply with the provisions set forth above shall constitute an Additional  Termination  Event for
                  which Party A shall be the sole Affected Party.

                  (B)      Moody's  Second  Rating  Trigger  Replacement.  It  shall be an  Additional  termination
                  Event with respect to Party A as sole Affected  Party if (x) the Moody's  Second  Rating  Trigger
                  Requirements  apply  and 30 or more  Local  Business  Days have  elapsed  since the last time the
                  Moody's  Second  Rating  Trigger  Requirements  did not apply  and (y) (i) at least one  Eligible
                  Replacement  has made a Firm Offer  (which  remains  capable of  becoming  legally  binding  upon
                  acceptance)  to be the  transferee  of a transfer  to be made in  accordance  with Part  5(m)(ii)
                  below and/or (ii) at least one entity with the Moody's  First  Trigger  Required  Ratings  and/or
                  the Moody's  Second  Trigger  Required  Ratings has made a Firm Offer (which  remains  capable of
                  becoming  legally  binding upon  acceptance  by the offeree) to provide an Eligible  Guarantee in
                  respect of all of Party A's present and future obligations under this Agreement.

                  For the purpose of sub-paragraph (B) and (C) above:

                  "Eligible  Guarantee"  means an  unconditional  and  irrevocable  guarantee that is provided by a
                  guarantor as principal  debtor rather than surety and is directly  enforceable  by Party B, where
                  either  (A) a law  firm  has  given a  legal  opinion  confirming  that  none of the  guarantor's
                  payments  to Party B under such  guarantee  will be subject  to  withholding  for Tax or (B) such
                  guarantee  provides  that,  in the event  that any of such  guarantor's  payments  to Party B are
                  subject to withholding  for tax, such guarantor is required to pay such  additional  amount as is
                  necessary  to ensure  that the net  amount  actually  received  by Party B (free and clear of any
                  withholding  tax) will equal the full amount Party B would have received had no such  withholding
                  been required.

                  "Eligible  Replacement"  means an entity (A) with the  Moody's  First  Trigger  Required  Ratings
                  and/or the Moody's Second Trigger  Required  Ratings or (B) whose present and future  obligations
                  owing to Party B are guaranteed  pursuant to an Eligible  Guarantee  provided by a guarantor with
                  the Moody's First Trigger Required Ratings and/or the Moody's Second Trigger Required Ratings.

                  "Firm  Offer"  means an offer  which,  when made,  was capable of becoming  legally  binding upon
                  acceptance.

                  "Moody's  Short-term  Rating"  means a rating  assigned by Moody's  under its  short-term  rating
                  scale in respect of an entity's short-term, unsecured and unsubordinated debt obligations

                  "Relevant  Entities"  means Party A and any guarantor  under an Eligible  Guarantee in respect of
                  all of Party A's present and future obligations under this Agreement.

                  An entity shall have the "Moody's  First Trigger  Required  Ratings" (x) where such entity is the
                  subject  of a  Moody's  Short-term  Rating,  if such  rating  is  "Prime-1"  and  its  long-term,
                  unsecured  and  unsubordinated  debt or  counterparty  obligations  are  rated  "A2" or  above by
                  Moody's  and (y) where such  entity is not the  subject of a Moody's  Short-term  Rating,  if its
                  long-term,  unsecured  and  unsubordinated  debt or  counterparty  obligations  are rated "A1" or
                  above by Moody's.

                  The "Moody's  Second Rating Trigger  Requirements"  shall apply so long as no Relevant Entity has
                  the Second Trigger Required Ratings.

                  An entity shall have the "Moody's Second Trigger  Required  Ratings" (x) where such entity is the
                  subject of a Moody's  Short-term  Rating, if such rating is "Prime-2" or above and its long-term,
                  unsecured and  unsubordinated  debt  obligations are rated "A3" or above by Moody's and (y) where
                  such entity is not the subject of a Moody's  Short-term  Rating, if its long-term,  unsecured and
                  unsubordinated debt obligations are rated "A3" or above by Moody's.

                  So long as the Moody's Second Rating  Trigger  Requirements  apply,  Party A will at its own cost
                  use commercially  reasonable  efforts to, as soon as reasonably  practicable,  procure either (x)
                  an Eligible  Guarantee in respect of all of Party A's present and future  obligations  under this
                  Agreement to be provided by a guarantor  with the Moody's First Trigger  Required  Ratings and/or
                  the Moody's Second Trigger  Required  Ratings or (y) a transfer in accordance  with Section 9(ii)
                  below.

         (III)    TRANSFERS.


                  (a)      Section 7 of the ISDA Form shall not apply to Party A and,  subject to Section  6(b)(ii)
                  of the ISDA Form and Section  9(v) herein,  Party A may not transfer  (whether by way of security
                  or otherwise)  any interest or obligation  in or under this  Agreement  without the prior written
                  consent of Party B. Any  transfer  pursuant to this  Section  will  require  that the  transferee
                  enter  into  a  Regulation  AB  indemnification   agreement  substantially  similar  to  the  one
                  previously entered into by Party A.

                  (b)      Subject  to  Section  9(v)  below,  Party  A may  (at  its  own  cost)  transfer  all or
                  substantially  all of its rights and  obligations  with  respect to this  Agreement  to any other
                  entity (a "TRANSFEREE")  that is an Eligible  Replacement,  provided that Party B shall determine
                  in its sole  discretion  in  accordance  with the Pooling and  Servicing  Agreement,  acting in a
                  commercially  reasonable  manner,  whether or not a transfer relates to all or substantially  all
                  of Party  A's  rights  and  obligations  under  this  Agreement.  Following  such  transfer,  all
                  references to Party A shall be deemed to be references to the Transferee.

         (c)      If an entity has made a Firm Offer  (which  remains  capable of  becoming  legally  binding  upon
                  acceptance)  to be the transferee of a transfer to be made in accordance  with (ii) above,  Party
                  B shall (at Party A's cost) at Party A's written  request,  take any reasonable steps required to
                  be taken by it to effect  such  transfer  provided  such steps  shall be in  accordance  with the
                  Pooling and Servicing Agreement.


         (IV)     TAX.  Notwithstanding the definition of "Indemnifiable Tax" in Section 14 of the ISDA Form, in
relation to payments by Party A, any Tax shall be an Indemnifiable Tax and, in relation to payments by Party B,
no Tax shall be an Indemnifiable Tax.



         (V)      RATING AGENCY NOTIFICATIONS.  Notwithstanding any other provision of this Agreement, this
Agreement shall not be amended, no Early Termination Date shall be effectively designated by Party B, and no
transfer of any rights or obligations under this Agreement shall be made (other than a transfer of all of Party
A's rights and obligations with respect to this Agreement in accordance with Section 9(ii) above) unless Moody's
has been given prior written notice of such amendment, designation or transfer.



10.      ADDITIONAL TERMINATION EVENTS.

(a)      A Ratings Event occurs as set forth in Section 9 hereof and Party A fails to satisfy the requirements
                  set forth in Section 9 hereof or Party A fails to satisfy the Moody's Downgrade provisions set
                  forth in Section 9 hereof.  Party A shall be the sole Affected Party.
(b)      The Pooling and Servicing Agreement is amended or modified, without the prior written consent of Party
                  A, in any manner which materially adversely affects Party A, and such consent is required
                  pursuant to the Pooling and Servicing Agreement.  The Counterparty shall be the sole Affected
                  Party

(c)      The Trust Fund (as defined in the Pooling and Servicing Agreement) is terminated pursuant to the Pooling
                  and Servicing Agreement or notice of the Terminator's (as defined in the Pooling and Servicing
                  Agreement) intention to exercise its option to purchase the Mortgage Loans pursuant to Section
                  9.01 of the Pooling and Servicing Agreement is given by the Trustee to Certificateholders
                  pursuant to Section 9.01 of the Pooling and Servicing Agreement.  The Counterparty shall be the
                  sole Affected Party.

11.      NON-PETITION.

         Party A hereby irrevocably and unconditionally agrees that it will not institute against, or join any
other person in instituting against or cause any other person to institute against Party B, any bankruptcy,
reorganization, arrangement, insolvency, or similar proceeding under the laws of the United States, or any other
jurisdiction for the non-payment of any amount due hereunder or any other reason until the payment in full of the
certificates issued by Party B under the Pooling and Servicing Agreement and the expiration of a period of one
year plus ten days (or, if longer, the applicable preference period) following such payment.

12.      TAX REPRESENTATIONS.

(a)      Payer Representations.  For the purpose of Section 3(e) of the ISDA Agreement, Party A and Party B will
make the following representations:

         It is not required by any applicable law, as modified by the practice of any relevant governmental
         revenue authority, of any Relevant Jurisdiction to make any deduction or withholding for or on account
         of any Tax from any payment (other than interest under Section 2(e), 6(d)(ii) or 6(e) of the Agreement)
         to be made by it to the other party under this Agreement.  In making this representation, it may rely on:

(i)      the accuracy of any representations made by the other party pursuant to Section 3(f) of the Agreement;

(ii)     the satisfaction of the agreement contained in Section 4(a)(iii) of the Agreement and the accuracy and
         effectiveness of any document provided by the other party pursuant to Section 4(a)(iii) of the
         Agreement; and

(iii)    the satisfaction of the agreement of the other party contained in Section 4(d) of the Agreement,
         provided that it shall not be a breach of this representation where reliance is placed on clause (ii)
         and the other party does not deliver a form or document under Section 4(a)(iii) by reason of material
         prejudice to its legal or commercial position.

(b)      Payee Representations.  For the purpose of Section 3(f) of the Agreement, each of Party A and Party B
make the following representations.

         The following representation will apply to Party A:

         Party A is a "foreign person" within the meaning of the applicable U.S. Treasury Regulations concerning
         information reporting and backup withholding tax (as in effect on January 1, 2001), unless Party A
         provides written notice to Party B that it is no longer a foreign person.  In respect of each
         Transaction it enters into through an office or discretionary agent in the United States or which
         otherwise is allocated for United States federal income tax purposes to such United States trade or
         business, each payment received or to be received by it under such Transaction will be effectively
         connected with its conduct of a trade or business in the United States.

         The following representation will apply to Party B:

         U.S. Bank National Association is the Trustee and Supplemental Interest Trust Trustee under the Pooling
         and Servicing Agreement.

13.      NON-RECOURSE PROVISIONS.

         Notwithstanding anything to the contrary contained herein, none of Party B or any of its officers,
directors, or shareholders (the "Non-recourse Parties") shall be personally liable for the payment by or on
behalf of the RAMP Series 2006-EFC2 Supplemental Interest Trust hereunder, and Party A shall be limited to a
proceeding against the Collateral or against any other third party other than the Non-recourse Parties, and Party
A shall not have the right to proceed directly against the RAMP Series 2006-EFC2 Supplemental Interest Trust for
the satisfaction of any monetary claim against the Non-recourse Parties or for any deficiency judgment remaining
after foreclosure of any property included in such Collateral and following the realization of the Collateral,
any claims of Party A shall be extinguished.

14.      DOCUMENTS TO BE DELIVERED.  For the purpose of Section 4(a) (i) and 4(a) (iii):

(1)        Tax forms, documents, or certificates to be delivered are:

---------------------------------------- -------------------------------- -----------------------------------------------
PARTY REQUIRED TO DELIVER DOCUMENT       FORM/DOCUMENT/                   DATE BY WHICH TO BE DELIVERED
                                         CERTIFICATE
---------------------------------------- -------------------------------- -----------------------------------------------
---------------------------------------- -------------------------------- -----------------------------------------------
Party A and                              Any document required or         Promptly after the earlier of (i) reasonable
Party B                                  reasonably requested to allow    demand by either party or (ii) learning that
                                         the other party to make          such form or document is required
                                         payments under this Agreement
                                         without any deduction or
                                         withholding for or on the
                                         account of any Tax or with
                                         such deduction or withholding
                                         at a reduced rate
---------------------------------------- -------------------------------- -----------------------------------------------

(2)        Other documents to be delivered (unless publicly available) are:

----------------------------- --------------------------------- ------------------------------- ------------------------
PARTY REQUIRED TO DELIVER     FORM/DOCUMENT/                    DATE BY WHICH TO BE DELIVERED   COVERED BY SECTION
DOCUMENT                      CERTIFICATE                                                       3(D) REPRESENTATION
----------------------------- --------------------------------- ------------------------------- ------------------------
----------------------------- --------------------------------- ------------------------------- ------------------------
Party A and Party B           Any documents to evidence the     Upon the execution and                    Yes
                              authority of the delivering       delivery of this Agreement
                              party for it to execute and       and such Confirmation.
                              deliver this Confirmation.
----------------------------- --------------------------------- ------------------------------- ------------------------
----------------------------- --------------------------------- ------------------------------- ------------------------
Party A and Party B           A certificate of an authorized    Upon the execution and                    Yes
                              officer of the party, as to the   delivery of this Confirmation.
                              incumbency and authority of the
                              respective officers of the
                              party signing this Confirmation.

----------------------------- --------------------------------- ------------------------------- ------------------------
----------------------------- --------------------------------- ------------------------------- ------------------------
Party A                       Legal opinion(s) with respect     Within 5 Local Business Days              No
                              to such party and its Credit      of execution hereof
                              Support Provider, if any, for
                              it, reasonably satisfactory in
                              form and substance to the other
                              party relating to the
                              enforceability of the party's
                              obligations under this
                              Agreement.
----------------------------- --------------------------------- ------------------------------- ------------------------
----------------------------- --------------------------------- ------------------------------- ------------------------
Party A                       A copy of the most recent         To be made available on                   Yes
                              annual report of such party       www.deutschebank.de/ir/en/ as
                              (only if available) and its       soon as available and in any
                              Credit Support Provider, if       event within 90 days after
                              any, containing in all cases      the end of each fiscal year
                              audited consolidated financial    of Party A
                              statements for each fiscal year
                              certified by independent
                              certified public accountants
                              and prepared in accordance with
                              generally accepted accounting
                              principles in the United States
                              or in the country in which such
                              party is organized.
----------------------------- --------------------------------- ------------------------------- ------------------------
----------------------------- --------------------------------- ------------------------------- ------------------------
Party B                       Each other report or other        Promptly upon request by                  No
                              document required to be           Party A, or with respect to
                              delivered by or to Party B        any particular type of report
                              under the terms of the Pooling    or other document as to which
                              and Servicing Agreement, other    Party A has previously made
                              than those required to be         request to receive all
                              delivered directly by the         reports or documents of that
                              Trustee to Party A thereunder.    type, promptly upon delivery
                                                                or receipt of such report or
                                                                document by Party B and
                                                                delivery shall be satisfied
                                                                by posting such report on
                                                                Party B's website
                                                                http://www.usbank.com/mbs.
----------------------------- --------------------------------- ------------------------------- ------------------------

15.      WAIVER OF RIGHT TO TRIAL BY JURY.

         EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS TRANSACTION.

16.      ELIGIBLE CONTRACT PARTICIPANT.

         Each party represents to the other party that it is an "eligible contract participant" as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended.

17.      NOTICE BY FACSIMILE TRANSMISSION.

         Section 12(a) of the ISDA Form is hereby amended by deleting the parenthetical "(except that a notice or
other communication under Section 5 or 6 may not be given by facsimile transmission or electronic messaging
system)."






--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth the terms and conditions of our agreement by returning an
executed copy of this letter agreement to the attention of Derivative Documents via facsimile to 44 20 7545 9761,
or via e-mail to Derivative.Documentation@db.com.

Yours sincerely,

DEUTSCHE BANK AG, NEW YORK BRANCH




By:      /s/ Cloris Eng
         Name:  Cloris Eng
         Title:  Assistant Vice President


By:      /s/ Matthew Hoff
         Name:  Matthew Hoff
         Title:  Assistant Vice President


Confirmed as of the date above:

RAMP SERIES 2006-EFC2 SUPPLEMENTAL INTEREST TRUST

By:      U.S. Bank National Association not in its individual capacity
         but solely in its capacity as Supplemental Interest Trust
         Trustee for the benefit of the RAMP Series 2006-EFC2
          Supplemental Interest Trust


By:      /s/ Tamara Schultz-Fugh
         Name:  Tamara Schultz-Fugh
         Title:  Vice President








--------------------------------------------------------------------------------


                                                     EXHIBIT I

With respect to calculating a Floating Amount for any Calculation Period falling within the periods set forth
below, the Notional Amount shall be the amount set forth opposite the relevant period and underneath the caption
Notional Amount, as follows:


    FROM AND INCLUDING*           TO BUT EXCLUDING*                       NOTIONAL AMOUNT
                                                                               (USD)

       Effective Date                 25-Dec-06                           387,600,000.00
         25-Dec-06                    25-Jan-07                           384,410,717.03
         25-Jan-07                    25-Feb-07                           378,434,813.38
         25-Feb-07                    25-Mar-07                           370,989,962.69
         25-Mar-07                    25-Apr-07                           362,990,820.72
         25-Apr-07                    25-May-07                           353,777,283.24
         25-May-07                    25-Jun-07                           343,263,840.79
         25-Jun-07                    25-Jul-07                           331,496,577.43
         25-Jul-07                    25-Aug-07                           318,557,962.36
         25-Aug-07                    25-Sep-07                           304,838,519.57
         25-Sep-07                    25-Oct-07                           290,441,140.91
         25-Oct-07                    25-Nov-07                           276,644,084.76
         25-Nov-07                    25-Dec-07                           263,483,310.33
         25-Dec-07                    25-Jan-08                           250,929,080.68
         25-Jan-08                    25-Feb-08                           238,953,063.38
         25-Feb-08                    25-Mar-08                           227,528,263.67
         25-Mar-08                    25-Apr-08                           216,628,960.72
         25-Apr-08                    25-May-08                           206,230,647.08
         25-May-08                    25-Jun-08                           196,309,970.91
         25-Jun-08                    25-Jul-08                           186,844,681.04
         25-Jul-08                    25-Aug-08                           177,789,796.03
         25-Aug-08                    25-Sep-08                           161,405,236.43
         25-Sep-08                    25-Oct-08                           146,248,139.60
         25-Oct-08                    25-Nov-08                           132,625,924.30
         25-Nov-08                    25-Dec-08                           120,356,792.70
         25-Dec-08                    25-Jan-09                           109,308,357.79
         25-Jan-09                    25-Feb-09                           102,852,414.57
         25-Feb-09                    25-Mar-09                            96,947,892.98
         25-Mar-09                    25-Apr-09                            91,359,789.77
         25-Apr-09                    25-May-09                            86,070,423.11
         25-May-09                    25-Jun-09                            81,063,128.14
         25-Jun-09                    25-Jul-09                            76,322,197.41
         25-Jul-09                    25-Aug-09                            76,322,197.41
         25-Aug-09                    25-Sep-09                            75,660,741.19
         25-Sep-09                    25-Oct-09                            71,907,312.40
         25-Oct-09                    25-Nov-09                            68,352,300.03
         25-Nov-09                    25-Dec-09                            64,983,906.64
         25-Dec-09                    25-Jan-10                            61,791,857.79
         25-Jan-10                    25-Feb-10                            58,766,466.26
         25-Feb-10                    25-Mar-10                            55,898,595.61
         25-Mar-10                    25-Apr-10                            53,179,629.68
         25-Apr-10                    25-May-10                            50,601,437.59
         25-May-10                    25-Jun-10                            48,156,350.47
         25-Jun-10                    25-Jul-10                            45,837,132.98
         25-Jul-10                    25-Aug-10                            43,636,958.17
         25-Aug-10                    25-Sep-10                            41,549,383.90
         25-Sep-10                    25-Oct-10                            39,568,330.48
         25-Oct-10                    25-Nov-10                            37,688,059.84
         25-Nov-10                    25-Dec-10                            35,903,155.73
         25-Dec-10                    25-Jan-11                            34,208,505.23
         25-Jan-11                    25-Feb-11                            32,599,281.19
         25-Feb-11                    25-Mar-11                            31,070,925.90
         25-Mar-11                    25-Apr-11                            29,619,135.54
         25-Apr-11                    25-May-11                            28,239,845.59
         25-May-11                    25-Jun-11                            26,894,009.84
         25-Jun-11                    25-Jul-11                            25,557,536.58
         25-Jul-11                    25-Aug-11                            24,287,168.11
         25-Aug-11                    25-Sep-11                            23,079,431.69
         25-Sep-11                    25-Oct-11                            21,931,045.86
         25-Oct-11                Termination Date                         20,837,853.65

* All dates listed above (with the exception of the Effective Date) are subject to adjustment in accordance with
the Modified Following Business Day Convention


